           Case 1:21-cv-06691-ER Document 35 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEDFORD, FREEMAN & WORTH
PUBLISHING GROUP, LLC d/b/a
MACMILLAN LEARNING, CENGAGE
LEARNING, INC., ELSEVIER INC.,
MCGRAW HILL LLC, and PEARSON
EDUCATION, INC.,                                                21 Civ. 6691 (ER)
               Plaintiffs,                                   ORDER TO MODIFY
                                                               VIEWING LEVEL
      v.

DOES 1 - 28 d/b/a
ALLTEXTBOOKPRO.COM,
ALVACENTRAL.COM,
AMAZINGSAVINGS.STORENVY.COM,
BASEOFBOOKS.COM, BOOKGTM.COM,
BYETEXTBOOK.COM,
EBOOKBIGSALES.COM, EBOOKKISS.COM,
EBOOKS4SALES.COM, EBOOKSGIFT.COM,
EBOUKS.COM, ELIBRARYSHOP.COM,
FENDICI.COM, GENTERBOOK.COM,
GILBERTZZ.MYSHOPIFY.COM,
INMSLIDE.COM, KITUDO.COM,
KYLETSHIRTS.COM,
METROPOLISHAVEN.COM,
MYTEXTBOOKS.ORG,
OHMYMART.MYBIGCOMMERCE.COM,
RAPOPOUT.STORE,
SNAPJAMBOOKS.COM,
STIZASTORE.COM,
STORESALESOFF.COM,
TESTBANKSTORAGE.COM,
TOMASIZH.MYSHOPIFY.COM, and
ZBOOKBIG.COM,

               Defendants.



RAMOS, D.J.

Plaintiffs having requested that the Preliminary Injunction in this matter, Doc. 34, be filed under

seal and accessible only to the parties named in the caption, the Court respectfully directs the
          Case 1:21-cv-06691-ER Document 35 Filed 09/03/21 Page 2 of 2




Clerk of Court to modify the viewing level for Doc. 34 so that it is restricted to the selected

parties viewing level.


       It is SO ORDERED.

Dated: September 3, 2021
       New York, New York                                  _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                  2
